       Case 1:19-cv-00518-RP Document 21-1 Filed 07/24/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS

SERVICE LLOYDS INSURANCE
COMPANY

     Plaintiff,
V.                                                        CIVIL ACTION NO. 1:I9-CV-518

NORTH AMERICANRISKSERVICES, §
INC.                   §
                                             §
     Defendant/Third-PartyPlaintiff, §

V.



TEE & GEE GROUP, LLC; §
CORECARE MANAGEMENT; AND §
PRIME HEALTH SERVICES, INC., §
                                             §
     Third-Party Defendants. §

       AFFIDAVIT IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

     I, Martin S. Schexnayder, being duly sworn, state as follows:

        1. I am the attorney for Third-Party Plaintiff North American Risk Services, Inc.
           ( NARS ) in the above-entitled action and I am familiar with the file, records and
           pleadings in this matter.

        2. The summons and Third-Party Complaint were filed on May 17, 2019.

        3. Third-Party Defendant Prime Health Services, Inc. ("Prime") was served with a
            copy of the summons and complaint on May 20, 2019, as reflected on the docket
            sheet by the proof of service filed on June 4, 2019. Prime's answer to the Third-
            Party Complaint was due on June 14, 2019.

        4. Prime has failed to plead or otherwise defend within the time allowed and,
            therefore, is now in default.

        5. Third-Party Plaintiff NARS requests that ti>e-pl^f-k of co     ter default against
            Prime.



                                                 Martin A-Schexnayder
  Case 1:19-cv-00518-RP Document 21-1 Filed 07/24/19 Page 2 of 2


                                            th
 SUBSCRIBED and SWORN to before me this 24mday of July, 2019.



  ^Tiffi^                                        .   ejr.
                          NOTARY PUBLIC in and for the State of TEXAS




%yi^//
vg§^
